DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a display panel with a touch detection function, comprising: a TFT substrate; a plurality of first electrodes arranged in a first direction on the TFT substrate; an insulating layer on the first electrodes; a plurality of second electrodes on the insulating layer; a plurality of signal lines each of which is coupled with the second electrodes; a gate driver configured to drive gate electrodes of transistors for selecting the second electrodes; a drive section including a touch driver for a touch detection, a display drive section to supply a pixel signal to the signal lines, and a power control section to control power supply to the touch driver and the display drive section on the TFT substrate; and a plurality of wires connecting the drive section to the first electrodes on the TFT substrate, wherein the touch driver is configured, in a touch detection operation, to: select a first predetermined number of the first electrodes to be driven out of the first electrodes, apply a drive signal for the touch detection, via the wires, simultaneously to the first predetermined number of the selected first electrodes adjacent to each other in the first direction, and shift the first predetermined number of the first electrodes to be driven by a second predetermined number of the first electrodes, the first electrodes are connected via the wires to a chip on the TFT substrate, the chip being the drive section and in which the touch driver, the display drive section, and the power control section are integrated, and the wires that connect the first electrodes to the chip on the TFT substrate along a periphery of a display area are disposed between: the first electrodes; and the gate driver located on the TFT substrate along the periphery of the display area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627